Case 20-12456-JTD Doc 228 Filed 10/29/20 Page1of4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

)

In re: ) Chapter 11
)
RTI HOLDING COMPANY, LLC, ) Case Ne. 20-12456 (JTD)
et al.,

(Jointly Administered)
Debtors.

a ll

 

VERIFIED STATEMENT PURSUANT TO RULE 2019
OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

Pursuant to the provisions of Rule 2019 of the Federal
Rules of Bankruptcy Procedure, Russell R. Johnson III of the Law
Firm of Russell R. Johnson III, PLC files this Verified
Statement of his firm’s (the “Firm”) multipie representations in
this case of the following utility companies (the “Utilities”)
that provided prepetition utility goods/services to the Debtors;
and continue to provide post-petition utility goods/services to
the Debtors:

1. The names and addresses of the Utilities represented
by the Firm are:

A. Florida Power & Light Company
Gulf Power Company
Attn: Gloria Lopez
Revenue Recovery Department RRD/LFO
4200 W. Flagler St.
Coral Gables, Florida 33134
B. Georgia Power Company
Attn: Daundra Fletcher

2500 Patrick Henry Parkway
McDonough, GA 30253

 
Case 20-12456-JTD Doc 228 Filed 10/29/20 Page 2of4

C. Virginia Electric and Power Company d/b/a Dominion
Energy Virginia
Attn: Sherry Ward
600 East Canal Street, 10 floor
Richmond, VA 23219

D. Tampa Electric Company
TECO Peoples Gas System
Attn: Barbara Taulton FRP, CAP
Florida Registered Paralegal
Tampa Electric Company
702 N. Franklin Street
Tampa, FL 33602

E. American Electric Power
Attn: Dwight C. Snowden
American Flectric Power
1 Riverside Plaza, 13th Floor
Columbus, Ohio 43215

EF. Constellation NewEnergy - Gas Division, LLC.
Constellation NewEnergy, Inc.
Attn: Mark J. Packel
Assistant General Counsel
2301 Market Street, 23rd Floor
Philadelphia, PA 19103

G. The Connecticut Light & Power Company
Yankee Gas Services Company
Attn: Honor S. Heath, Esq.
Eversource Energy
107 Selden Street
Berlin, CT 06037

A. Delmarva Power & Light Company
PECO Energy Company
The Potomac Electric Power Company
Baltimore Gas and Electric Company
Attn: Lynn R. Zack, Esq.
Assistant General Counsel
Exelon Corporation
2301 Market Street, $23-1
Philadelphia, PA 19103
Case 20-12456-JTD Doc 228 Filed 10/29/20 Page 3of4

rT, Ohio Edison Company
Monongahela Power Company
Metropolitan Edison Company
Jersey Central Power & Light Company
Pennsylvania Electric Company
Pennsylvania Power Company
Potomac Edison Company
Attn: Kathy M. Hofacre
FirstEnergy Corp.
76 S. Main St., A-GO-15
Akron, CH 44308
2. The nature and the amount of claims (interests) of the
Utilities, and the times of acquisition thereof are as follows:
(a) The following Utilities have unsecured claims against
the above-referenced Debtors arising from prepetition utility
usage: American Electric Power, Constellation NewEnergy, Inc.,
Constellation NewEnergy ~ Gas Division, LLC, Florida Power
Florida Power & Light Company, Gulf Power Company, The
Connecticut Light & Power Company, Yankee Gas Services Company,
Delmarva Power & Light Company, PECO Energy Company, The Potomac
Electric Power Company, Ohio Edison Company, Metropolitan Edison
Company, Jersey Central Power & Light Company, Pennsylvania
Electric Company, Pennsylvania Power Company, Potomac Edison
Company, Monongahela Power Company and TECO Peoples Gas System.
{b) The following Utilities held surety bonds that secured
prepetition debt: Baltimore Gas and Electric Company, Georgia

Power Company, Tampa Electric Company and Virginia Electric and

Power Company d/b/a Dominion Energy Virginia.
Case 20-12456-JTD Doc 228 Filed 10/29/20 | Page 4 of 4

(c) For more information regarding the claims and
interests of the Utilities in these jointly-administered cases,
refer to the Objection of Certain Utility Companies fo the
Motion of Debtors For Interim and Final Orders (A) Approving the
Debtors’ Proposed Adequate Assurance of Payment For Future
Utility Services, (B) Prohibiting Utility Companies From
Altering, Refusing, or Discontinuing Services, (C) Approving the
Debtors’ Proposed Procedures For Resolving Adequate Assurance
Requests, and (DP) Granting Related Relief (Docket No. 152) filed
in the above-captioned, jointly-administered, bankruptcy cases.

3. The Law Firm of Russell R. Johnson FIT, PLC was
retained to represent the foregoing Utilities in October 2020.
The circumstances and terms and conditions of employment of the
Firm by the Companies is protected by the attorney-client
privilege and attorney work product doctrine.

I verify under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge,

  

information and belief. ey
LV } OP
By: /s/ Russell R.% Jo on III
Russell R. Johnsdn III
Russell R. Johnson III (VSB No. 31468)
LAW FIRM OF RUSSELL R. JOHNSON III, PLC
2258 Wheatlands Drive
Manakin-Sabot, Virginia 23103
Telephone: (804) 749-8861
Facsimile: (804) 749-8862
E~mail: russell@russelljohnsonlawfirm.com

 

 
